Case 1:18-cr-00759-RMB Document 99 Filed 11/26/19 Page 1of1

 

_ Case 1:18-cr-00759-RMB Document 98 Filed 11/25/19 Page 1lofl

U.S. Department of Justice

United States Attorney
Southern District of New York

 

VIA ECF
The Honorable Richard M, Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New Yerk 10007

Re: United States v. James Moore,
18 Cr. 759 (RMB)

Dear Judge Berman:

The Silvio J, Molie Building
One Saint Andrew's Plaza
New York, New York 10007

November 25, 2019

 

 

USBC SDNY
DOCUMENT
ELECTRONICALLY FILED

BOC #: | _

 

DATE PLLED:

 

 

 

 

 

 

 

 

 

 

 

The Government writes regarding our next scheduled conference, which is currently

scheduled for December ?, 2019.

We understand that the study that had originally delayed the defendant is complete, and
that he has been returned to the New York City area. Unfortunately, we are informed that the
forensic psychiatrist who performed Mr. Moore’s examination has a substantial backlog, and thus
will not be able to complete and produce the report until late December. We therefore respectfully
request that the conference be adjourned until the first week of January or the next date thereafter

convenient to the Court.

 

 

bout 40 canter wrth drfawes
_eeuantad cadvies tes Gut
uv ed lat LALS Cownsal

‘ogress to ed soummut,

 

 

 

 

0 Re ea E NW. Benmaes

Richard M. Berman, U.S.DJ.

 

 

By:

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New Yqrk

Martin S. Bell / Vlad Vainberg
Assistant United States Attorney
(212) 637-2463/1029

 
          

 

 
